                      Case 1:20-cv-03010-APM Document 7 Filed 10/23/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


              United States of America, et al.                 )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03010
                          Google LLC                           )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Google LLC                                                                                                    .


Date:          10/23/2020                                                           /s/ Benjamin M. Greenblum
                                                                                         Attorney’s signature


                                                                          Benjamin M. Greenblum (D.C. Bar No. 979786)
                                                                                     Printed name and bar number
                                                                                      Williams & Connolly LLP
                                                                                      725 Twelfth Street, N.W.
                                                                                      Washington, D.C. 20005

                                                                                               Address

                                                                                       bgreenblum@wc.com
                                                                                            E-mail address

                                                                                          (202) 434-5000
                                                                                          Telephone number

                                                                                          (202) 434-5029
                                                                                             FAX number
